Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com May 9, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Bergio International, Inc. Fairfield, New Jersey To Whom It May Concern: Silberstein Ungar, PLLC, hereby consents to the use in the Form S-8, Registration Statement Under the Securities Act of 1933, filed by Bergio International, Inc. of our report dated March 28, 2011, relating to the financial statements of Bergio International, Inc., a Delaware Corporation, as of and for the years ending December 31, 2010 and 2009. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan
